

116 HR 2604 IH: Make Marriage Great Again Act of 2019
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2604IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Steube introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to eliminate the marriage penalty in the income tax rate
			 brackets.
	
 1.Short titleThis Act may be cited as the Make Marriage Great Again Act of 2019. 2.Elimination of marriage penalty in income tax rate brackets (a)In generalSection 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (k)Elimination of marriage penaltyIn the case of any taxable year beginning after December 31, 2018— (1)in lieu of the table which would otherwise apply under subsection (a) or (j)(2)(A) for such taxable year, the table which applies under subsection (c) or (j)(2)(C), respectively, shall apply determined by substituting for each dollar amount contained therein a dollar amount which is twice such dollar amount (as otherwise in effect for such taxable year),
 (2)subsection (c) shall be applied without regard to the phrase who is not a married individual (as defined in section 7703), and (3)subsections (d) and (j)(2)(D) shall not apply..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018. 